DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The term “Locking means” in claim 1 is being interpreted under 112(f). Looking to the specification it appears the corresponding structure is a fixative notch 104 and equivalents thereof.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egelstad (US 4,835,879).
Regarding claim 1, Egelstad (US 4,835,879) teaches a disposable container, further comprising: filler means filled with filler materials (Figs. 1-3 pad portion 200 with perfume impregnated within) within a closed empty space between an inner side wall, an outer side wall (inner and outer annular walls best seen in figs. 2-3), a top part, and a bottom part of the disposable container (front and back faces of the ); an opening passage through the filler means defined by the inner side wall, extending from the top part to the bottom part of the disposable container (best seen in fig. 3, aperture 204); and locking means at the bottom part of the disposable container to further secure the disposable container to an air flow source (Column 3 lines 19-21, column 3 lines 40-45); wherein: the inner side wall, the outer side wall, the top part, and the bottom part of the disposable container are permeable or perforated, enabling the filler materials to be released into an air flow stream through air flow means (Fig. 2 shows barrier as perforated); the air flow stream is of an air flow direction through the opening passage which is parallel to the outer side wall and the inner side wall of the disposable container; and the filler materials are released by means of vaporization, evaporation or diffusion (Fig. 1 shows this; Column 3 lines 53-65).
Regarding claim 3, Egelstad further teaches and an air blower having means for freshening and fragrancing (Fig. 1 shows this).
Regarding claim 4, Egelstad further teaches the filler materials are filled into the filler means as liquid form (Column 3 lines 53-65).

Regarding claim 6, the device taught by Egelstad is capable of having heated and non-heated airflow blown therethrough. Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II).
Regarding claim 7, Egelstad further teaches the locking means (101) provides for locking of the disposable container to an accessory fixator to secure the disposable container (100) to an air flow means (The device could be fixed to an accessory fixator, and thus reads on the limitation, see MPEP 2114, II).
Regarding claim 8, Egelstad further teaches a container with an absorbent material having filler materials absorbed therein (Column 3 lines 53 – 66; Figs 1-3 pad portion 200 with material fibrous 300 which absorbs a scented liquid material).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egelstad (US 4,835,879) in view of Woo (KR 20-0177630).
Regarding claim 2, Egelstad appears to be silent with regards to a magnetic surface. 
Woo (KR 20-0177630) teaches an aromatic diffusion apparatus which is attached to a surface via magnetic means on the surface (Magnet 45 in the figures 4-5, Claim 3 and 5). It would have been .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in view of the new ground of rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1796